    Case: 1:20-cv-00713-TSB-KLL Doc #: 48 Filed: 09/21/21 Page: 1 of 5 PAGEID #: 408




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    VANESSA SPARKS, et al.,                       :       Case No. 1:20-cv-713
        Plaintiffs,                               :
                                                  :       Judge Timothy S. Black
    vs.                                           :
                                                  :       Magistrate Judge Karen L. Litkovitz
    MAYOR JOHN CRANLEY, et al.,                   :
        Defendants.                               :

                         DECISION AND ENTRY:
            (1) ADOPTING THE REPORT AND RECOMMENDATIONS
    OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 32); (2) DISMISSING
     PLAINTIFFS’ COMPLAINT (Doc. 1); and (3) TERMINATING THIS CASE

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on March 5, 2021, submitted a

Report and Recommendations (the “Report”). (Doc. 32). Plaintiffs filed objections.

(Doc. 35). Plaintiffs also submitted a “Motion of Appeal for Legal Council (sic)” (Doc.

30), objecting to the Magistrate Judge’s decision denying their motion to appoint counsel.

(Doc. 29). 1


1
  Plaintiffs – Vanessa Sparks, Denise Hill, Stanford Poole, and The People’s Platform for
Equality and Justice – file documents on behalf of themselves and the other Plaintiffs.
Specifically, nearly all substantive filings are signed by Plaintiff Sparks for herself and the other
plaintiffs. Sparks appears to act as their “lead plaintiff.” This is improper because Plaintiffs,
including Sparks, are either non-lawyers or a company/group. As such, they cannot represent the
rights of other plaintiffs. See Olagues v. Timken, 908 F.3d 200, 203 (6th Cir. 2018). Even so, for
the purposes of this Order, and out of respect for judicial economy, the Court will consider the
plaintiffs jointly for three reasons: (1) the Court could dismiss the claims made by Plaintiffs Hill,
Poole, and the People’s Platform as abandoned for failing to respond to the motions to dismiss or
for asserting no objections to the Report; (2) the docket suggests that Hill, Poole, and the
People’s Platform seek to join Sparks on the merits (see Docs. 41, 45); and (3) the responses and
objections are not well-taken, and thus the claims are properly dismissed.
    Case: 1:20-cv-00713-TSB-KLL Doc #: 48 Filed: 09/21/21 Page: 2 of 5 PAGEID #: 409




         As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report should be and is hereby adopted in its entirety.

                      I. REVIEW OF REPORT AND OBJECTIONS

         The Magistrate Judge recommended granting the Defendants’ motions to dismiss

(Docs. 8, 9, 11, 18) because, even liberally construing Plaintiffs’ 57-page, 22-count

complaint, the complaint “failed to allege any facts showing how any of the defendants

participated in any alleged violation of constitutional or statutory rights.” (Doc. 32 at 3

(emphases in original)). Plaintiffs object to the Report; however, this objection is not

well-taken. (Doc. 35).

         First, the objection is untimely, even in the face of the undersigned granting

Plaintiffs two extensions (an additional 47 days) with which to respond to the Report.

(See 4/6/2021 Notation Order, 4/21/2021 Notation Order). Second, the objection – which

attaches 106-pages of purported evidence, e.g., emails, news articles, filings from other

court cases, and photographs – does nothing to cure Plaintiffs’ failure to allege specific

facts to specific defendants. (Doc. 35). 2 Third, the objection does not generally


2
  As recognized by the Magistrate Judge, many of the attachments to both Plaintiffs’ objection
and Plaintiffs’ complaint arise from 2014 and were already presented to this Court in a case
previously filed (and settled) by Plaintiff Sparks. See Sparks, et al. v. City of Cincinnati, No.
1:14-cv-612 (S.D. Ohio) (Dlott, J.; Litkovitz, M.J.). In that case, Sparks was originally
represented by counsel; however, the Court notes that, after settlement, Sparks continued to file
motions with the Court on her own through 2019. (Docs. 43, 50). Moreover, the other plaintiffs
in that case, through counsel, were forced to seek a Court Order allowing them to disburse the
settlement check without Sparks’ endorsement because Sparks refused to sign the check, even
after signing the settlement agreement. (Doc. 42).

                                                2
 Case: 1:20-cv-00713-TSB-KLL Doc #: 48 Filed: 09/21/21 Page: 3 of 5 PAGEID #: 410




demonstrate, let alone provide specific objections, demonstrating that the Magistrate

Judge erred when making the recommendation to grant the motions to dismiss. See Fed.

R. Civ. P. 72.

       Accordingly, Plaintiffs’ objection is overruled.

       Also before the Court is Plaintiffs’ motion to appeal, or object to, the Magistrate

Judge’s decision denying their motion to appoint counsel. (Docs. 29, 30). As the Sixth

Circuit has explained:

                 Appointment of counsel in a civil case is not a constitutional
                 right. It is a privilege that is justified only by exceptional
                 circumstances.        In determining whether “exceptional
                 circumstances” exist, courts have examined the type of case
                 and the abilities of the plaintiff to represent himself. This
                 generally involves a determination of the complexity of the
                 factual and legal issues involved. Appointment of counsel
                 pursuant to 28 U.S.C. § 1915(d) is not appropriate when a pro
                 se litigant’s claims are frivolous or when the chances of success
                 are extremely slim.

Lavado v. Keohane, 992 F.2d 601, 605–06 (6th Cir. 1993) (internal citations and

quotations omitted).

       Plaintiffs’ complaint fails to state any plausible claim for relief against any of the

defendants. Moreover, as discussed by the Magistrate Judge, there is no way to “discern

from plaintiffs’ complaint what any of the defendants specifically did, or failed to do, that

caused plaintiffs’ injuries and allegedly violated plaintiffs’ rights under state or federal

law.” (Doc. 32 at 3). This is not a case of exceptional circumstances. What presents

before the Court indicates that Plaintiffs’ indiscernible complaint asserts frivolous claims.

Similarly, because Plaintiffs’ complaint fails at the initial pleading stage, Plaintiffs have



                                                3
 Case: 1:20-cv-00713-TSB-KLL Doc #: 48 Filed: 09/21/21 Page: 4 of 5 PAGEID #: 411




an extremely slim, or nonexistent, chance of success. Thus, Plaintiffs’ motion to appeal

the Magistrate Judge’s decision denying their request for counsel (Doc. 30) is denied.

       Following this Order adopting the Report, no defendant remains in this case, the

complaint must be dismissed, and this case is terminated. Thus, the Court will deny as

moot the two remaining motions. (Docs. 41 and Doc. 45).

                                    II. CONCLUSION

       Accordingly, for the reasons stated above:

       1.     Plaintiffs’ objection (Doc. 35) is OVERRULED.

       2.     The Report and Recommendations (Doc. 32) is ADOPTED.

       3.     Defendants’ motions to dismiss (Docs. 8, 9, 11, 18) are GRANTED.
              The complaint is DISMISSED.

       4.     Plaintiffs’ motion of appeal for legal counsel (Doc. 30) is DENIED.

       5.     Plaintiffs’ “motion for cease and desist on the sale of 18 Mulberry” (Doc.
              41) and “motion for relief from harassment, threats & intimidation in re:
              2143 Rice Street” (Doc. 45) are DENIED as moot.

       6.     The Clerk shall enter judgment accordingly, whereupon this case is
              TERMINATED from the docket of this Court.

       Furthermore, while the Court gives some deference to pro se litigants, it will not

permit any litigant to use the Court’s resources to address filings clearly designed to

harass the Court, opposing counsel, or the opposing party. Federal courts have both the

inherent power and constitutional obligation to protect their jurisdiction from conduct

which impairs their ability to carry out Article III functions. See, e.g., Hiles v. NovaStar

Mortg., No. 1:12-cv-392, 2016 WL 454895 (S.D. Ohio Feb. 5, 2016).




                                              4
 Case: 1:20-cv-00713-TSB-KLL Doc #: 48 Filed: 09/21/21 Page: 5 of 5 PAGEID #: 412




        Here, Plaintiff Sparks, who has improperly represented all Plaintiffs in this case,

has a history of submitting filings even after a case is terminated. See, e.g., Sparks, et al.

v. City of Cincinnati, No. 1:14-cv-612 (S.D. Ohio). The filings in this case indicate the

same, repetitive tactics. The filings in this case also indicate a disregard for the rules of

this Court, which rules pro se litigants still must follow. There is “nothing unusual about

imposing prefiling restrictions in matters with a history of repetitive or vexatious

litigation.” Feathers v. Chevon U.S.A., Inc., 141 F.3d 264, 269 (6th Cir. 1998). To

achieve these ends, the Sixth Circuit has approved enjoining vexatious and harassing

litigants by requiring them to obtain leave of court before submitting additional filings.

Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987). Therefore, Plaintiffs must seek

leave of Court before submitting any additional filings in this case.

        IT IS SO ORDERED.

Date:     9/21/2021                                             s/Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




                                               5
